Citation Nr: 1528396	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a gastrointestinal disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for paranasal sinusitis with a respiratory disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a lung disorder, claimed as chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a large intestinal polyp.

6.  Entitlement to service connection for atherosclerosis, claimed as swollen legs and feet, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a duodenal ulcer.

8.  Entitlement to a compensable rating for a neck cyst, status post excision.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1954 to August 1958 and October 1958 to October 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2005, April 2006, and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter is now handled by the RO in Los Angeles, California.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In April 2010 and April 2011, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.

The Veteran was issued a statement of the case in October 2011 for the issues of entitlement to service connection for retinitis and presbyopia.  The Veteran failed to complete a substantive appeal for these issues, and as such, they are not part of this appeal.

The issues of entitlement to a compensable rating for a neck cyst, status post excision and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a gastrointestinal disorder was denied in a November 1980 rating decision; the Veteran did not perfect an appeal.
 
2.  The evidence submitted since the November 1980 rating decision, pertinent to the claim for service connection for a gastrointestinal disorder is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A claim for service connection for paranasal sinusitis with a respiratory disorder was denied in a November 1980 rating decision; the Veteran did not perfect an appeal.
 
4.  The evidence submitted since the November 1980 rating decision, pertinent to the claim for service connection for paranasal sinusitis with a respiratory disorder is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  A claim for service connection for PTSD was denied in an April 1995 rating decision; the Veteran did not perfect an appeal.
 
6.  The evidence submitted since the April 1995 rating decision, pertinent to the claim for service connection for PTSD is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

7.  There is no post-service diagnosis of a large intestinal polyp.

8.  There is no post-service diagnosis of atherosclerosis.

9.  There is no post-service diagnosis of a duodenal ulcer.

10.  The Veteran's post-service lung disorder is not causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision that denied service connection for a gastrointestinal disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

2.  Evidence received since the November 1980 rating decision is not new and material, and the Veteran's claim for service connection for a gastrointestinal disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The November 1980 rating decision that denied service connection for paranasal sinusitis with a respiratory disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

4.  Evidence received since the November 1980 rating decision is not new and material, and the Veteran's claim for service connection for paranasal sinusitis with a respiratory disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The April 1995 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

6.  Evidence received since the April 1995 rating decision is not new and material, and the Veteran's claim for service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  Service connection for a large intestinal polyp is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

8.  Service connection for atherosclerosis is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

9.  Service connection for a duodenal ulcer is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

10.  Service connection for a lung disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in April 2005, August 2005, September 2005, July 2006, September 2006, April 2010, November 2010, August 2011 and November 2011, that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The content of these notices complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations. 

Virtual VA and VBMS records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

In April 2010 and April 2011, the Board remanded these claims for additional development.  The RO was instructed to issue a statement of the case regarding the issues of whether new and material evidence has been received to reopen claims of retinitis and presbyopia.  The RO was also instructed to provide the Veteran with updated notice regarding his claim or secondary service connection for arthrosclerosis and to issue a supplemental statement of the case for all other issues on appeal.

A statement of the case pertaining to the issues of retinitis and presbyopia was issued in October 2011.  The Veteran was provided with notice for secondary service connection in August 2011, and a supplemental statement of the case was issued in October 2011.  The Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for a Gastrointestinal Disorder, Paranasal Sinusitis with a Respiratory Disorder, and PTSD

The Veteran seeks to reopen his claims for entitlement to service connection for a gastrointestinal disorder, paranasal sinusitis with a respiratory disorder, and PTSD.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a) , especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that claims for entitlement to service connection for a gastrointestinal disorder and paranasal sinusitis with a respiratory disorder were denied by a November 1980 rating decision.  A claim for entitlement to service connection for PTSD was denied by an April 1995 rating decision.  The Veteran did not file timely notice of disagreements with those rating decisions and accordingly, the November 1980 and April 1995 rating decisions became final when the Veteran did not perfect his appeal within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claims may only be opened if new and material evidence is submitted.

A.  Gastrointestinal Disorder

In this instance, since the November 1980 rating decision denied the claim on the basis that the evidence did not establish a diagnosis of a gastrointestinal disorder during service or post service, the Board finds that new and material evidence would consist of evidence indicating that the Veteran has a diagnosis of a gastrointestinal disorder.

Evidence received since the November 1980 decision consists of numerous medical records and documents.  Although the Veteran has submitted various treatment records, there is no evidence that the Veteran has a current diagnosis of a gastrointestinal disorder.  

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's has a current gastrointestinal disorder as a result of his time in service. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from a gastrointestinal disorder that is causally or etiologically due to service, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

B.  Paranasal Sinusitis with a Respiratory Disorder

In this instance, since the November 1980 rating decision denied the claim on the basis that the evidence did not establish a chronic sinus disorder, the Board finds that new and material evidence would consist of evidence indicating that the Veteran has a current diagnosis of a chronic sinus disorder.

Evidence received since the November 1980 decision consists of numerous medical records and documents.  The Board notes that although treatment records submitted document postnasal drip and bronchitis in April 2005 and July 2005, there is no evidence that the Veteran suffers from a chronic disorder.  As noted in the November 1980 rating decision, the evidence indicates that the Veteran's disorder was acute and transitory with no residuals.  There has been no evidence submitted that demonstrates chronic sinus residuals.  

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's has a chronic sinus problem. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from a sinus disorder that is causally or etiologically due to service, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

C.  PTSD

In this instance, since the April 1995 rating decision denied the claim on the basis that the evidence did not establish a diagnosis of PTSD, the Board finds that new and material evidence would consist of evidence indicating that the Veteran has a current diagnosis of PTSD.

Evidence received since the April 1995 decision consists of numerous medical records and documents.  The Board notes that although treatment records have been submitted, there is no current treatment, symptoms, or diagnosis of PTSD, or any acquired psychiatric disorder, in the record.

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's has a diagnosis of PTSD. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently has a diagnosis of PTSD, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).

III.  Service Connection Claims

The Veteran seeks entitlement to service connection for a large intestinal polyp, atherosclerosis, a duodenal ulcer, and a lung disorder.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Large Intestinal Polyp, Atherosclerosis and Duodenal Ulcer

Unfortunately, there are no post-service diagnoses of a large intestinal polyp, atherosclerosis or a duodenal ulcer. 

A VA Problem List from November 2011 does not indicate any diagnoses of intestinal polyp, atherosclerosis or a duodenal ulcer.  See Problem List, November 2011 VA treatment note.  Additional medical records and examinations do not indicate any diagnoses of these disorders.

The Board notes that the Veteran has asserted he suffers from these claimed disorders.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a large intestinal polyp, atherosclerosis or a duodenal ulcer. 

The Board finds that the most probative evidence consists of the medical records.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of the claimed disorders. 

The Board finds that the claims must be denied.  In sum, because post-service records do not indicate that the Veteran has current diagnoses, the Board finds that the evidence is against a grant of service connection for these disorders.

Lung Disorder, Claimed as COPD

The Veteran asserts he has a current lung disorder that began during service.

Facts

Service treatment records were reviewed.  During service, the Veteran was diagnosed with primary atypical pneumonia, right upper lobe, in April 1956.  His separation examination from August 1979 did not note any pulmonary disorders and the Veteran specifically reported no asthma or shortness of breath.  

Post service, in October 2003, the Veteran was diagnosed with COPD, after a chest x-ray.  In August 2006, he was diagnosed with bacterial bronchitis.  An x-ray from August 2006 again demonstrated COPD.  A June 2007 VA treatment record demonstrated hemoptysis, resolved.  A September 2011 VA Active Problem List does not indicate any lung disorder.

The Veteran was afforded a VA examination in October 2006.  He was diagnosed with reactive airway disease.  The examiner opined that the Veteran's current diagnosis was less likely than not related to his pneumonia during service, as his current symptoms were more likely related to co-morbid conditions, namely his morbid obesity.

The Veteran was afforded a VA examination in June 2010.  After examination, the Veteran was noted to have a history of bronchitis, now resolved, with no acute or chronic pulmonary condition.

Analysis

Initially, the Board notes that although the most recent VA examination did not diagnose any current lung disorders, previous VA examinations and treatment records demonstrate diagnoses of reactive airway disease and COPD.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board notes that the Veteran had documented pneumonia during service.  The Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

However, the Board finds that element (3) under Shedden, nexus, is not satisfied.  See Shedden, supra.  There are no medical opinions of record indicating that the Veteran's current lung disorder is causally or etiologically due to service.  The October 2006 VA examiner took into consideration the Veteran's history of pneumonia in service, however, failed to relate such to the Veteran's current diagnosis.  To date, there are no medical opinions of record indicating that the Veteran's current lung disorder is due to service or had an onset during service.

Unfortunately, the totality of evidence indicates that the Veteran's current lung disorder was not incurred during service and therefore, entitlement to service connection is not established.

The Board notes that the Veteran is competent to report on his symptoms of a lung disorder.  However, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current lung disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current disorder and his time in service, so as to warrant a grant of service connection in this instance.

The Board does not dispute the fact that the Veteran has a post-service diagnosis of a lung disorder.  However, because of the absence of a medical nexus between his post-service diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's lung disorder to service.  As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  

The Veteran's claim of entitlement to service connection for a lung disorder, to include COPD, must be denied.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a gastrointestinal disorder is denied.  

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for paranasal sinusitis with a respiratory disorder is denied.  

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a large intestinal polyp is denied.

Entitlement to service connection for atherosclerosis, claimed as swollen legs and feet, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a duodenal ulcer is denied.

Entitlement to service connection for a lung disorder, claimed as COPD, is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks entitlement to a compensable rating for his neck cyst, status post excision, and entitlement to a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his neck cyst in June 2010, which is more than five years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to 2013.  The Veteran asserts that his disability has worsened and warrants a compensable rating.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Similarly, the Board notes that the VA examiner discussed the impact of the Veteran's service-connected disabilities on his employability during the June 2010 VA examination; however, this evaluation is based on the severity of the Veteran's disabilities more than five years ago.  The Board finds a remand is necessary to afford the Veteran a VA examination to evaluate the impact his service-connected disabilities have on his employability.

All updated treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA and private treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his neck cyst, status post excision. 

The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.118, Schedule of Ratings for the Skin, Diagnostic Code 7819.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

3.  Afford the Veteran a VA examination to evaluate the impact his service-connected disabilities (arteriosclerotic heart disease with cardiomyopathy, vitiligo of the face and scalp, traumatic arthritis of the right knee, degenerative changes of the lumbosacral spine with strain, hypertension, tinnitus and neck cyst) have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should comment on the extent of the social and industrial impairment attributable to the service-connected disabilities.

The examiner should consider such factors as the Veteran's education level, special training, and work experience.  In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


